OPINION
WALKER, Chief Justice.
On March 10, 1992, appellant was convicted of the felony offense of Murder pursuant to a plea of guilty. The statement of facts of the plea proceeding reflects that appellant was fully admonished under the auspices of Tex.Code GRIM.Proc.Ann. art. 26.13 (Vernon 1989 & Vernon Supp.1992). The statement of facts further reflects that *933appellant’s counsel verbally requested permission to appeal the trial court’s pretrial ruling which denied appellant’s motion to suppress. The trial court gave verbal permission for appellant to appeal said ruling. Appellant’s sole point of error before this court is presented as follows:
The 252nd State Criminal District Court erred by denying defendant’s motion to
suppress his illegal arrest and any evidence obtained from such arrest. Therefore, violating appellant’s right of due process of law under Article I, section 19 of the Texas Constitution and under the Fifth Amendment of the Constitution of the United States.
Appellant’s brief states that the plea of guilty complied with Tex.Code Ceim.PROC. Ann. art. 1.15 (Vernon Supp.1992), and that the plea bargain entered into between appellant and the State was followed by the trial court.
The State contends that appellant’s point of error is not entitled to review because appellant’s written notice of appeal does not comply with the mandatory requirements set out in Tex.R.App.P. 40(b)(1).1 We agree with the State and affirm appellant’s conviction.
In Jones v. State, 796 S.W.2d 183 (Tex.Crim.App.1990), the Court of Criminal Appeals was presented a very similar situation. The Court in Jones discussed the scope of Rule 40(b)(1). It began by saying that the rule is not one of jurisdiction but one of restriction. The Court explained this as follows:
It [the rule] regulates the extent of the grounds upon which a defendant can appeal. The method of regulation is the nature of the notice filed by a defendant. If he wishes to appeal a matter which is nonjurisdictional in nature or occurred prior to the entry of his plea, then he must conform to the requirements of the statute and include within his notice what the grounds of appeal are and the fact that he has received the permission of the trial court to appeal those matters.
Jones, supra at 186.
In the instant case, the transcript reflects two written instruments designated “Notice of Appeal.” One of these is a typewritten “form” notice with blank spaces provided for filling in the appropriate information. This form does not provide any blank spaces for information regarding the grounds for appeal nor for information regarding the fact that the trial court has given its permission for the appeal, and said information was not provided by appellant anywhere on the form. The same document was filed with our clerk on March 12, 1992. The second written instrument appears to be handwritten on a legal pad. The body of the instrument provides, “Comes Now, Omar Ayala, Defendant and gives notice of appeal on his motion to suppess (sic) evidence only. March 9 & 10, 1992.” This instrument is signed by appellant’s two trial counsels and was filed with the district clerk on March 10, 1992. Again, the handwritten instrument does not include the mandatory language contained in Rule 40(b)(1).
As the Jones Court held that the Austin Court of Appeals should not have entertained Jones’ appeal of a nonjurisdictional matter, we, too, will hold that appellant has failed to properly perfect his appeal to our Court and, as such, has presented this *934Court with nothing for review. The judgment and sentence of the trial court are affirmed.
AFFIRMED.

. Tex.R.App.P. 40(b)(1) sets out that:
"Such notice shall be sufficient if it shows the desire of the defendant to appeal from the judgment or other appealable order, but if the judgment was rendered upon his plea of guilty or nolo contendere pursuant to Article 1.15, Code of Criminal Procedure, and the punishment assessed does not exceed the punishment recommended by the prosecutor and agreed to by the defendant and his attorney, in order to prosecute an appeal for an nonjurisdictional defect or error that occurred prior to entry of the plea the notice shall state that the trial court granted permission to appeal or shall specify that those matters were raised by written motion and ruled on before trial.” (emphasis ours)
In the instant case, appellant’s pretrial motion raised a nonjurisdictional complaint, to-wit, a motion to suppress evidence obtained as a result of an illegal arrest and search of appellant.